Name: 2012/125/EU: Council Decision of 28Ã February 2012 appointing a Member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-02-29

 29.2.2012 EN Official Journal of the European Union L 55/18 COUNCIL DECISION of 28 February 2012 appointing a Member of the Court of Auditors (2012/125/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Mr Juan RAMALLO MASSANET is due to expire on 29 February 2012. (2) Therefore, a new appointment should be made, HAS ADOPTED THIS DECISION: Article 1 Mr Baudilio TOMÃ  MUGURUZA is hereby appointed Member of the Court of Auditors for the period from 1 March 2012 to 28 February 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 February 2012. For the Council The President N. WAMMEN (1) Opinion of 14 February 2012 (not yet published in the Official Journal).